DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (emphasis added) “execute the supply during a first time from the first supply device…” There is insufficient antecedent basis for “the supply” limitation in the claim. Furthermore, Claim 1 is rendered particularly indefinite insofar as the Claim does not explicitly define what is being supplied during the claimed execution. For purposes of examination, it will be assumed that “execute the supply” in this context means that the control device is configured to execute supply of the fuel gas during a first time from the first supply device. Proper clarification is required.
Claim 1 recites (emphasis added) “execute the supply during a first time from the first supply device at each first cycle such that…” There is insufficient antecedent basis for “each first cycle” limitation in the claim. Furthermore, Claim 1 is rendered particularly indefinite insofar as the Claim does not explicitly define what a given cycle is and/or how a first cycle is differentiated from a given cycle (or, for example, from a second cycle). Proper clarification is required.
Claim 1 recites (emphasis added) “execute the supply during a second time from the second supply device…” There is insufficient antecedent basis for “the supply” limitation in the claim. Furthermore, Claim 1 is rendered particularly indefinite insofar as the Claim does not explicitly define what is being supplied during the claimed execution. For purposes of examination, it will be assumed that “execute the supply” in this context means that the control device is configured to execute supply of the fuel gas during a second time from the second supply device. Proper clarification is required.
Claim 1 recites (emphasis added) “execute the supply during a second time from the second supply device at each second cycle such that…” There is insufficient antecedent basis for “each second cycle” limitation in the claim. Furthermore, Claim 1 is rendered particularly indefinite insofar as the Claim does not explicitly define what a given cycle is and/or how a second cycle is differentiated from a given cycle (or, for example, from a first cycle). Proper clarification is required.
Claim 1 recites the limitations “the second cycle” and “the first cycle.” There is insufficient antecedent basis for these limitations in the claim. While the phrases “each second cycle” and “each first cycle” are previously recited, said recitations do not explicitly function as antecedent basis for “the second cycle” (i.e. a specific and individual cycle not previously referenced in the Claim) and “the first cycle” (i.e. also a specific and individual cycle not previously referenced in the Claim), respectively. Proper clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites (emphasis added) “the control device is configured to open the discharge valve after executing the supply of the fuel gas from the second supply device for a plurality of times at each second cycle…” Accordingly, Claim 3 is rendered particularly indefinite insofar as it is unclear if the emphasized phrase is intended to state that the valve is opened for a plurality of time during each second cycle, or intended to state that the valve is opened a plurality of times during each second cycle (i.e. the use of the terms “for” and “at” in conjunction with the plural term “times” appears to prevent such a determination). Proper clarification is required.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729